EXHIBIT 23.1 Chang G. Park, CPA, Ph. D. t 2t SAN DIEGO t CALIFORNIA 92108 t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 764-5480 t E-MAIL changgpark@gmail.comt February 25, 2011 To Whom It May Concern: We hereby consent to the use in this Registration Statement on FormS-11/A Amendment No. 1 of our review report dated August 25, 2010, with respect to the unaudited interim financial statements of HOMEOWNUSA included in Form S-11/A Amendment for the period ended January 31, 2010. We also consent to the references to us under the headings “Experts” in such Registration Statement. Very truly yours, /s/ Chang G. Park Chang G. Park, CPA Member of the California Society of Certified Public Accountants Registered with the Public Company Accounting Oversight Board
